MEMORANDUM***
Plaintiff Bernadette Sereno appeals the district court’s grant of summary judgment to Defendants VPA, Inc., and Albert-son’s, and the district court’s denial of Plaintiffs discovery request. Defendants denied long-term disability benefits to Plaintiff under the relevant disability-benefits plan, and Plaintiff brought suit under the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1132(a)(1)(B). In applying abuse of discretion review and ruling that discovery beyond the administrative record was unavailable, the district court faithfully applied the relevant law at the time. That law has since been overruled by Abatie v. Alta Health & Life Insurance Co., 458 F.3d 955 (9th Cir.2006) (en banc). We therefore vacate the judgment and remand to the district court for reconsideration in the light of Abatie and, if appropriate, for the receipt of additional evidence.
VACATED and REMANDED. The parties shall bear their own costs on appeal.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.